236 F.2d 672
98 U.S.App.D.C. 377
Samuel D. WRIGHTSON, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 13131.
United States Court of Appeals District of Columbia Circuit.
Argued June 29, 1956.Decided July 12, 1956.

Mr. Robert H. Symonds, Washington, D.C., with whom Mr. Saul G. Lichtenberg, Washington, D.C., was on the brief, for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Messrs. Lewis Carroll and Arthur J. McLaughlin, Asst. U.S. Attys., were on the brief, for appellee.  Mr. Leo A. Rover, U.S. Atty. at the time the record was filed, and Mr. Carl A. Belcher, Asst. U.S. Atty., also entered appearances for appellee.
Before PRETTYMAN, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
Wrightson appeals his conviction for armed robbery.  This is the second time the case has been here.  The first time we directed a new trial,1 because the [98 U.S.App.D.C. 378] Government failed to present evidence as to probable cause for the arrest without a warrant and for the ensuing search and seizure, although appellant challenged the legality of the arrest and the search.  The arrest was made at Wrightson's apartment at about five-thirty in the morning some twelve days after the robbery which was the basis of the indictment.  Upon the second trial Wrightson was again convicted.  At this trial a police officer testified that he had been investigating the robbery for some days and that at two-thirty on the morning of the arrest an informer whom he knew, and in whom he had confidence, gave him the name and address of one of the alleged robbers (Wrightson) and told him that Wrightson was preparing to leave town.  This was probable cause to make the arrest and was sufficient justification for making it without waiting until the time when a warrant could be procured.


2
We find no other error affecting substantial rights of the appellant.


3
Affirmed.



1
 Wrightson v. United States, 1955, 95 U.S. App.D.C. 390, 222 F.2d 556